BUCHWALTER, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for the construction of a certain will. The only part of the will which was in doubt provided:
“Item 15. Then if there shall be surplus funds left in hands of my executrix or executors as it may be from any cause after paying all expenses and special bequests I ask that such surplus be paid to Lucy Ross, Mary E. Ross and the Hormell and Carothers legatees mentioned in Item 6 and 7 of this will share and share alike or about 17 shares.”
“Item 6. I give my sister, Elizabeth S. Carothers’ children or their heirs $1,000 each, Mary E. Wires, deceased, her portion to go to ■her children.”
“Item 7. I give to my niece, Eva Hormell, wife of J. C. Hormell, $2,000, also to each of her living children $500.”
The only question involved under these provisions was as to the portion each of the beneficiaries was to receive. The Court of Appeals held:
If the term “or about 17 shares” refers to the Hormell and Carothers legatees, the testator intended each of them to receive a share and the Ross sisters to each have one equal share. It seenfs clear that he intended each of these individuals to receive an equal share *743with Lucy Ross and Mary Ross. Therefore, the residue should be divided into 19 parts, that Lucy Ross and Mary Ross -should receive 1/19; that Hormell legatees and Carothers legatees should each receive 1/19 of the residuary estate.
Attorneys — Howard W. Ivins, for Ross; P. H. Rue, for Hormell et al.